                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    PPS DATA, LLC,                                   §
                                                     §
                 Plaintiff,                          §
                                                     §
    v.                                               § Case No. 2:18-CV-00007-JRG
                                                     §
    JACK HENRY & ASSOCIATES, INC.,                   §
                                                     §
                 Defendant.                          §
                                                     §

.
                                               ORDER

         Before the Court is a joint motion to amend the docket control order [Dkt. No. 41] filed by

the parties. Plaintiff is granted until January 17, 2019 to file the Opening Claim Construction Brief

and Defendant is granted until January 31, 2019 to file the Responsive Claim Construction Brief.

All other deadlines remain as previously ordered.

         Counsel for Plaintiff is invited to explain to the Court why “Plaintiff is not required to show

good cause to extend the requested deadlines” (Dkt. No. 41 at 1), at the outset of the Claim

Construction hearing.
        SIGNED this 3rd day of January, 2012.
         SIGNED this 15th day of January, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
